ORDER

PER CURIAM.
Juan R. Smith (Appellant) appeals the trial court’s ruling denying his pre-sen-tence Motion to Withdraw a Guilty Plea (Motion) pursuant to Rule 29.07(d).1 We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not abuse its discretion. State v. Taylor, 929 S.W.2d 209, 215 (Mo. banc 1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.